Citation Nr: 0903927	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-36 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Procedural history

The veteran served on active duty in the United States Army 
from November 1965 to January 1969.

The veteran's initial claim of entitlement to service 
connection for PTSD was initially denied by the RO in a 
December 1986 rating decision, which he did not appeal.  

The veteran subsequently attempted to reopen his claim in 
August 1997.  The RO denied the claim on the merits in April 
1998 and October 1998 rating decisions.  The veteran appealed 
the October 1998 rating decision to the Board, which upheld 
the RO's findings in a May 2002 decision.

The current appeals stems from above-referenced July 2005 
rating decision, which denied the reopening of the claim.  In 
June 2008 the veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Issues not on appeal

In a May 2007 rating decision, the RO granted service 
connection for tinnitus and denied service connection for 
bilateral hearing loss.  To the Board's knowledge, the 
veteran has not disagreed with that decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  In a May 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.

2.  The evidence associated with the claims folder subsequent 
to Board's May 2002 decision pertains to the existence of 
PTSD, which had not been established at the time of the prior 
final denial.  The additionally received evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

3.  The medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by the veteran while 
serving in Vietnam.


CONCLUSIONS OF LAW

1.  The Board's May 2002 decision denying the claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  Since the May 2002 Board decision, new and material 
evidence has been received; therefore, the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Was incurred due to military service.  38 U.S.C.A. § 1110 
(West 2002);
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

VCAA notice letters were sent to the veteran regarding his 
claim in August 2004 and February 2007. The letters appear to 
be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letters or VA's 
development of the claim in light of the fact that the Board 
is awarding the benefit sought on appeal.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the claim.  Cf. 38 C.F.R. § 20.1102 (2008 ).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the February 2007 letter.  As discussed below, the 
Board is granting the veteran's claim. It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the veteran will be afforded any additional 
appropriate notice needed under Dingess.

Analysis

New and material evidence

As was noted above, in May 2002 the Board denied service 
connection for PTSD.  See 38 U.S.C.A. § 5108 (West 2002).  
The veteran's claim of entitlement to service connection was 
denied in essence because the record at that time did not 
include evidence of a current disability.  The decision 
stated: "the preponderance of the evidence is against a 
diagnosis of PTSD and, therefore, the claim cannot be 
supported."  

The May 2002 Board decision is final.  See 38 U.S.C.A. § 7104 
(West 2002); 
38 C.F.R. § 20.1100 (2008).  The veteran's claim for service 
connection for PTSD may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. May 
2002) evidence bears directly and substantially upon the 
specific matters under consideration, namely whether there is 
evidence of current PTSD.

Additional evidence added to the claims folder since the May 
2002 denial includes competent medical evidence of PTSD.  
Specifically, the veteran submitted a statement from M.M., 
M.D., which notes: "Based upon the clinical information and 
history presented and presented to me by [the veteran], it is 
my clinical opinion that [the veteran] was most likely 
suffering from a Brief Reactive Psychosis/Brief Psychotic 
Disorder occurring during the course of an extenuating 
stressor (military combat) during his tour of duty.  His 
current diagnosis of PTSD is most likely an extension of this 
earlier stress-related psychosis."  See the November 19, 
2007 Statement from Dr. M.M.

Accordingly, new and material evidence pertaining has been 
submitted, since this evidence bears directly and 
substantially on the key element of current disability.  The 
veteran's claim of entitlement to service connection for PTSD 
is accordingly reopened.

Procedural concerns

As was alluded to in the VCAA discussion above, VA's 
statutory duty to assist the veteran in the development of 
his claim attaches at this juncture.  However, as the Board 
is granting the appeal it need not discuss the duty to assist 
or other procedural concerns.  

The Board notes that the standard of review changes at this 
point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  In evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Discussion on the merits

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

With respect to element (1) of 38 C.F.R. § 3.304(f), in 
addition to the November 2007 assessment of Dr. M.M., there 
is an August 2000 assessment of PTSD from a physician from 
the Atlanta VA Medical Center (VAMC) and a September 1997 VA 
examination report, all of which reflect diagnoses of PTSD.  
The Board finds this evidence to be more probative than a 
September 2000 VA examiner's opinion to the contrary.  
Element (1) is accordingly met.

With respect to element (2), stressors, the veteran's service 
records indicate that he served as a fire crewman in Vietnam.  
The Board additionally notes that a report from United States 
Army and Joint Services Records Research Center (JSRRC) dated 
in August 1998 confirms a bombing incident involving the 
veteran's unit in March 1968.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  Accordingly, combat service is 
established, and the veteran's lay testimony regarding his 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence; no further development or 
corroborative evidence is necessary.  See 38 U.S.C.A. 
§ 1154(b).  Element (2) is therefore also met.

With respect to element (3), the in-service stressors have 
been linked to the veteran's current psychological disability 
by Dr. M.M., who noted in November 2007 that "[the veteran] 
was most likely suffering from a Brief Reactive 
Psychosis/Brief Psychotic Disorder occurring during the 
course of an extenuating stressor (military combat) during 
his tour of duty.  His current diagnosis of PTSD is most 
likely an extension of this earlier stress-related 
psychosis."  This finding is supported by the above-
referenced statement of the August 2000 VA physician 
(signature illegible), which indicates the veteran's PTSD is 
"related to incidents while in the military."  There is no 
competent medical opinion to the contrary.  Element (3) of 38 
C.F.R. § 3.304(f), and therefore all elements, have been met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is therefore allowed.


ORDER

Service connection for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


